Citation Nr: 1449866	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  13-03 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1961 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system updated treatment records and a September 2014 brief from the Veteran. The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 
The issues of entitlement to service connection for low back and neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ)


FINDINGS OF FACT

1.   The Veteran participated in combat in Vietnam.

2.  The Veteran has a diagnosis of PTSD due to his combat-related stressors.  


CONCLUSION OF LAW

The criteria for a grant of service connection for PTSD have been met.  38 U.S.C.A. § 1101, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran's DD 214 form confirms that he served in the Republic of Vietnam and the receipt of the Combat Infantryman Badge.  The Veteran alleged that during his combat experience he was almost taken captive and was surrounded by enemy combatants.  The Board finds that the Veteran's lay statement alone establishes the occurrence of his in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).

As per a January 2013 treatment record showing diagnostic testing, the Veteran has been diagnosed with and is receiving treatment for PTSD at VA.  In the January 2013 treatment record, the neuropsychologist opined that his PTSD is due to his in-service stressors.  

In light of the foregoing evidence, the Board concludes that service connection is warranted for an acquired psychiatric disorder.
 

ORDER

Service connection for PTSD is granted.  


REMAND

The Board acknowledges the Veteran's statements that his back and neck pain began in 1964.  Considering the Veteran's status of a combat Veteran, the Board has applied a presumption of credibility to his statements.  

The post-service treatment records first note back and neck pain in September 2008, where a physician notes the Veteran has arthralgias of multiple joints, including the back.  In an April 2009 urology treatment record, the physician noted "back pain.  Then, in an October 2009 treatment record, the Veteran reported pain in the cervical spine that had a "gradual onset several years ago."  

The Veteran underwent a VA examination in October 2010.  The Veteran reported that his back and neck pain began in 1964.  The examiner noted that the Veteran performed many parachute jumps in service.  The examiner diagnosed cervical degenerative joint and disc disease and lumbar strain.  The examiner opined that "jumping out of airplanes can certainly produce [neck/back] trauma, but in the absence of any visits for [neck/low back] pain, [he] cannot resolve this issue without resort to mere speculation."  The Board finds this opinion to be inadequate as it does not appear to address the post service treatment records noting findings of arthlagia and pain of gradual onset or provide any explanation regarding the Veteran's credible statements about continuing back and neck pain and any relationship of the current diagnoses to his inservice activities and the possible long term effects on the body.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule for a VA orthopedic examination to determine the nature and likely etiology of his neck and low back disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and his credible statements as to the onset of such.

The examiner should identify all diagnoses affecting the neck and low back, the examiner should opine as to whether it is at least as likely as not that the neck and/or low back disorders resulted from the Veteran's many parachute jumps during his service.    

A detailed explanation for all opinions and a discussion of the facts of this case and any relevant medical principles involved is necessary.  If the examiner is unable to provide an opinion he or she should explain based on the facts of the case and any and all medical principles why an opinion cannot be reached.  

2.  After completing all indicated development, the AOJ should readjudicate the claims of service connection for neck and low back disorders.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


